755 N.W.2d 626 (2008)
Robert HUNTER and Lorie Hunter, Plaintiffs-Appellees,
v.
Tammy Jo HUNTER, Defendant-Appellant, and
Jeffrey Hunter, Defendant.
Docket No. 136310. COA No. 279862.
Supreme Court of Michigan.
September 17, 2008.
On order of the Court, the application for leave to appeal the March 20, 2008 judgment of the Court of Appeals is considered, and it is GRANTED, limited to the issues: (1) whether the standard for parental fitness in Mason v. Simmons, 267 Mich.App 188, 206, 704 N.W.2d 104 (2005), and the courts' application of Mason here, violate a natural parent's fundamental rights to his or her child, see Troxel v. Granville, 530 U.S. 57, 120 S.Ct. 2054, 147 L.Ed.2d 49 (2000); (2) if a natural parent is found to have been unfit under the appropriate standard and his or her lack of fitness led to the child's established custodial environment with a third party, whether the parent's later fitness at the time he or she seeks custody is relevant to a proper fitness determination; (3) whether the lower courts here properly applied the Child Custody Act's presumption favoring the children's established custodial environment, MCL 722.27(1)(c), instead of the presumption in favor of natural parents, MCL 722.25(1), compare Heltzel v. Heltzel, 248 Mich.App 1, 638 N.W.2d 123 (2001); (4) whether the trial court's finding of parental unfitness here was against the great weight of the evidence; and (5) whether the trial court's determinations regarding the best interests of the children were against the great weight of the evidence.